Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ketut Mahakerti, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reconsider and reopen. We have reviewed the record and the Board’s order and conclude that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(b), (c) (2013). We therefore deny the petition for review for the reasons stated by the Board. See In re: Mahaker-ti (B.I.A. Jan. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.